Title: George Mercer to Mordecai Buckner, 14 January 1756
From: Mercer, George
To: Buckner, Mordecai



[Alexandria, 14 January 1756]
To Ensign Mordecai Buckner, at Winchester.

As Colonel Washington is doubtful that some of the men, to whom you delivered Shoes, Stockings, Shirts, &c. here, have received them a second time at Winchester—Desires you will examine the Commissary’s Book there; and if you find any such, give a list of them to the Pay-Master; in order that he may stop the value of them next pay-day. As soon as you receive this, you are to continue your march to Fort Cumberland with your Detachment, and all the men in Winchester; except those of the

Troop of Light Horse; and deliver the men to the Commanding Officers of the Companies they belong to. I am &c.

G:M. aid de camp.
Alexandria: January 14th 1756.    

